Citation Nr: 9913180	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran testified before the undersigned 
member of the Board at a hearing held in Washington, DC, in 
June 1997.  This case was remanded by the Board in November 
1997 for further development; it was returned to the Board in 
March 1999.

The Board initially notes that service connection for 
urethritis and sexual dysfunction was denied in a January 
1999 rating decision.  While the veteran was notified of this 
rating decision later that month, there is no indication that 
he has sought appellate review of the issues decided therein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's prostatitis is manifested predominantly by 
increased urinary frequency, with awakening to void three to 
four times per night. 


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for prostatitis have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected prostatitis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Briefly, as was noted in the Introduction, the veteran's 
service ended in June 1975.  In December 1976, the veteran 
was granted service connection for prostatitis, evaluated as 
10 percent disabling.  This evaluation has remained in effect 
since that time.

Private treatment reports for 1992 to October 1997 disclose 
that the veteran presented on several occasions in 1993 with 
complaints of dysuria, milky urinary discharge and dribbling.  
Physical examination disclosed tenderness and bogginess of 
the prostate as well as a slight degree of discharge; the 
veteran's symptoms largely resolved with antibiotic treatment 
and the veteran was diagnosed with probable prostatitis.  The 
veteran thereafter presented on several occasions in 1994 and 
1995 with complaints of increased frequency of urination, 
painful urination, and blood in the urine.  On examination 
the veteran exhibited some bulbous urethra urine drip and his 
prostate was noted to be soft, boggy and uncomfortable.  
Intravenous pyelogram and nephrograms were normal, and there 
was no evidence of obstruction, stricture disease, or 
caliceal or ureteral deviation to explain the veteran's bouts 
of recurrent prostatitis.  Urinalysis showed the presence of 
infection, however, determined to be due to E-Coli infection 
with prostatitis.
 
VA treatment records for June 1994 to July 1997 disclose 
treatment for burning urination, blood in the urine and 
prostate problems.  Diagnoses included chronic prostatitis, 
urethritis and venereal disease.

The veteran was afforded a VA examination in February 1995, 
at which time he complained of recent increased urinary 
frequency along with a burning sensation on urination and 
rectal soreness.  He also reported the presence of a whitish 
discharge and blood with urination.  He informed the examiner 
that he had been treated for episodes of urethritis in the 
past, and that treatment with antibiotics usually resolved 
his symptoms; he denied being febrile or systematically ill.  
Physical examination disclosed the absence of tenderness over 
the bladder area.  Rectal examination disclosed a somewhat 
soft prostate which was not palpably enlarged, but which was 
very tender medially and laterally.  The veteran was 
diagnosed with recurrent prostatitis and acute, treated 
urethritis.

At the veteran's June 1997 hearing before the undersigned, 
the veteran testified that he experienced a pussy discharge 
from his penis every 90 days, as well as painful and bloody 
urination, and he averred that he had used antibiotics for 
these complaints on a regular basis since 1990; he stated 
that the infections typically lasted two weeks.  He testified 
that he urinated an average of twice each hour, even at 
night.  He denied a history of hospitalization for treatment 
of prostatitis, and stated that he was last catheterized in 
1992.

The veteran was afforded a VA examination in October 1998, at 
which time he denied a history of lethargy, weakness, 
anorexia or weight loss.  He reported that he voided no more 
than three times each evening and an average of three times 
during the day, with occasional urgency.  The examiner 
indicated, however, that the veteran did not describe true 
incontinence.  The veteran denied any hesitancy or dysuria 
and he denied a history of recent recurrent infections.  He 
also denied any history of renal colic, acute nephritis, 
hospitalization for urinary tract infections or treatment of 
any malignancies.  The veteran reported that he had not 
recently required catheterization, dilation, drainage 
procedures or diet therapy for his symptoms.  Physical 
examination disclosed the absence of dripping or discharge 
and the veteran's urethra was nontender.  The veteran's 
prostate was normal in size, shape and consistency.  The 
examiner diagnosed the veteran with prostatitis, not 
currently active, and with urethritis.

The RO rated the veteran's prostatitis as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7527.  
Under that code, prostate gland injuries, infections, 
hypertrophy, and postoperative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunctions are, in turn, rated by 
particular condition as urine leakage, frequency, or 
obstructed voiding.  Urine leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day warrants a 20 percent rating.  Urine leakage 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day warrants a 40 percent rating.  
38 C.F.R. § 4.115a. 

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is appropriate for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.
 
A 10 percent rating is warranted for obstructed voiding with 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: Post void residuals greater 
than 150 cc.; Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); Recurrent urinary tract 
infections secondary to obstruction; Stricture disease 
requiring periodic dilatation every 2 to 3  months.  A 30 
percent rating is warranted for urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a.

Urinary tract infections warrant a 10 percent rating when 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

The medical evidence demonstrates that the veteran's 
prostatitis remains intermittently symptomatic, and is 
predominantly manifested by increased urinary frequency.  
Treatment reports document the veteran's complaints of 
increased frequency, and the veteran reported at both his 
February 1995 and October 1998 examinations that he continued 
to urinate frequently.  Although treatment reports and the 
report of the February 1995 examination are negative for any 
indication of the level of frequency, the veteran reported to 
the October 1998 examiner that he needs to urinate up to 
three times each day and three times each evening.  Although 
the veteran testified in June 1997 that he urinates up to 
twice each hour, there is no corroborating evidence of this 
and it is clear from the medical evidence that the disability 
is inactive at times and productive of no urinary frequency.  
Therefore, the Board finds that the disability more nearly 
approximates the criteria for a 20 percent rating than those 
for a 10 or 40 percent rating on the basis of urinary 
frequency.

With respect to other potential bases for assigning a rating 
in excess of 20 percent, the Board notes that while the 
medical evidence demonstrates treatment for several urinary 
tract infections, even assuming that the infections are 
associated with the veteran's prostatitis, there notably is 
no medical evidence indicating that the infections have 
required drainage or hospitalization, and the veteran denied 
any recent recurrence of infection in October 1998 and in 
fact exhibited no evidence of infection at that time.  
Moreover, the veteran testified in June 1997 that he required 
antibiotic treatment for his infections for only two weeks at 
a time every 90 days, and there is otherwise no evidence on 
file showing that the infections have required continuous 
intensive management, as required for a 30 percent 
evaluation.   
 
In addition, while treatment reports document that the 
veteran exhibited dribbling and some bulbous urethra urine 
drip, there was no evidence of dripping or discharge on VA 
examination in October 1998, the examiner at that time 
concluded that the veteran does not exhibit true 
incontinence, and there is no indication that the veteran 
requires the wearing of absorbent materials for urinary 
leakage.  Moreover, there is no medical evidence of urinary 
retention requiring intermittent or continuous 
catheterization.  

The Board therefore concludes that there is no basis for 
assignment of an evaluation in excess of 20 percent for 
prostatitis.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1998).  However, there is notably no evidence 
that the veteran's prostatitis has necessitated frequent 
periods of hospitalization or that the manifestations of the 
disability are unusual or exceptional.  Rather, the evidence 
shows that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by a 20 percent rating.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 20 percent evaluation for prostatitis is granted. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

